Citation Nr: 1028297	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-30 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1942 to October 
1943.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2005 and October 2006 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Chicago, Illinois.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Veteran contends that he is entitled to service connection 
for a right knee disorder.  He has asserted throughout this 
appeal that he was treated for a right knee injury incurred while 
completing an obstacle course during service, that his right knee 
has bothered intermittently since service, and that he has 
experienced near-constant pain and swelling since approximately 
2000.  For the reasons discussed below, additional development is 
necessary before the Board can make a determination regarding 
this appeal.  

This appeal must be remanded because the Veteran submitted 
multiple statements during this appeal indicating that he has 
received/is receiving treatment for his claimed disorder at VA 
facilities since approximately 2000, yet such records are not 
associated with the claims file.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (holding that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file); see also 38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2009).  In statements received in May 2006 and 
September 2006, the Veteran identified two VA facilities where he 
has been evaluated and treated: the VA Medical Center (MC) in 
Danville, Illinois (VA Illiana Health Care System) and the VA 
Outpatient Clinic (OPC) in Terre Haute, Indiana (parent facility 
is Richard L. Roudebush VAMC).  The only VA treatment record(s) 
associated with the current claims file is a Danville VAMC 
orthopedic clinic note dated in June 2006.  

In addition to outstanding VA medical evidence, the Board finds 
that a remand is necessary to obtain a medical opinion regarding 
whether the Veteran's current right knee disorder, described in 
the medical evidence as osteoarthritis, is directly related to 
his military service.  The Board acknowledges that the Veteran 
was previously provided a VA examination in September 2006.  
However, a review of the examination report reveals that the 
examining clinician only provided an opinion regarding whether 
the Veteran's right knee osteoarthritis is causally related to 
service-connected bilateral pes planus and did not address the 
Veteran's lay assertions that his right knee disorder is the 
result of an in-service right knee injury with on and off 
problems ever since.  As such, the September 2006 VA examination 
did not address all theories of entitlement raised by the 
evidence of record and a supplemental opinion is required to 
ensure the Veteran is provided an adequate examination/opinion.  
See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding 
that once VA undertakes the effort to provide an examination when 
developing a service connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).  The agency of original jurisdiction (AOJ) should 
therefore return the claims file to the original examining 
clinician, if possible, to request an opinion regarding direct 
service connection.  

The September 2006 VA examiner should also be asked to clarify 
the rationale provided as to the opinion that the Veteran's right 
knee osteoarthritis is "less likely as not related to his 
bilateral pes planus."  The examiner indicates that this is 
"because . . . symptoms and findings are mostly on the right 
side," yet it is not entirely clear why symptoms cannot develop 
on only one side of the body.  Since the Board is prohibited from 
making conclusions based on its own medical judgment, further 
explanation of this rationale is needed.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), overruled on other 
grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

If, and only if, the September 2006 VA examiner is not available 
to review the claims file and provide the requested opinion and 
clarification, then the AOJ should submit the Veteran's claims 
file to a new VA examiner for review and opinion(s).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain any VA treatment records from the 
Danville VAMC and the Terre Haute VAOPC for 
the period from January 2000 through the 
present.  A response, negative or positive, 
should be associated with the claims file.  
Requests must continue until the agency of 
original jurisdiction (AOJ) determines that 
the records sought do not exist or that 
further efforts to obtain those records would 
be futile.

2.  If the AOJ concludes that it is 
reasonably certain that the VA treatment 
records, as described above, do not exist or 
that further efforts to obtain them would be 
futile, notify the Veteran that such records 
are not available, explain the efforts made 
to obtain to the records, describe any 
further action VA will take regarding the 
claim, and inform the Veteran that it is 
ultimately his responsibility for providing 
the evidence.

3.  After the above has been accomplished 
and any outstanding treatment records 
have been associated with the claims 
file, forward the Veteran's claims file to 
the September 2006 VA examiner for an 
addendum regarding the following issues.  The 
examiner's report should reflect that the 
claims file, including any newly received 
evidence, was reviewed in conjunction with 
providing the addendum.  Any opinions should 
be accompanied by a rationale.  After 
reviewing the record, the September 2006 VA 
examiner should:
	
	(a) Provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that the Veteran's right 
knee osteoarthritis is etiologically related 
to his military service.  

	(b) Clarify the remarks that the Veteran's 
right knee osteoarthritis is "less likely as 
not" related to his bilateral pes planus 
because "symptoms and findings are mostly on 
the right side."  Specifically, the examiner 
should explain why such clinical finding is 
relevant (i.e., why symptoms cannot develop 
on only one side of the body).  

4.  If, and only if, the September 2006 
VA examiner is not available to provide 
an addendum, then submit the Veteran's 
claims file to a different VA examiner for 
the purpose of obtaining an opinion regarding 
the etiology of the Veteran's right knee 
osteoarthritis.  The claims file, including a 
copy of this REMAND, must be made available 
to the reviewing clinician, and the report 
should reflect that the claims file was 
reviewed.  After reviewing the record, the 
reviewing clinician should provide opinions 
as to the following questions.  Any opinions 
should be accompanied by a rationale.

	(a) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's right knee osteoarthritis 
is etiologically related to his military 
service.  

	(b) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that right knee osteoarthritis is due to 
(caused by) or aggravated by (permanently 
worsened by) the Veteran's service-connected 
bilateral pes planus.

5.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
issue of entitlement to service connection 
for a right knee disorder.  Unless the 
benefit sought on appeal is granted, the 
Veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



